46 So.3d 1192 (2010)
Jermaine L. KENNEDY, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Americas Mortgage Professional, Appellees.
No. 1D10-0669.
District Court of Appeal of Florida, First District.
November 5, 2010.
Jermaine L. Kennedy, pro se, Appellant.
Geri Atkinson-Hazelton and Louis A. Gutierrez, Unemployment Appeals Commission, Tallahassee, for Appellees.
PER CURIAM.
The Unemployment Appeals Commission erred as a matter of law when it determined that Jermaine L. Kennedy received an overpayment of unemployment compensation benefits during his period of unpaid training. Kennedy's uncompensated training did not constitute employment so as to disqualify him from receiving unemployment benefits. See Winters v. Fla. Unemployment Appeals Comm'n, 858 So.2d 1218 (Fla. 4th DCA 2003); Smith v. *1193 Bankers Life & Cas. Co., 852 So.2d 297 (Fla. 2d DCA 2003).
REVERSED and REMANDED for further proceedings consistent with this opinion.
BENTON, PADOVANO, and CLARK, JJ., concur.